 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY HYPERCOM CORPORATION
UNDER 17 C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2
 
EXHIBIT 10.38


 
MANUFACTURING AGREEMENT


 
This Manufacturing Agreement is entered into this 1st day of February, 2011
(“Effective Date”) by and among the following parties:
 
 
(1) Hypercom Corporation, a Delaware corporation having an address at 8888 East
Raintree Drive, Suite 300, Scottsdale, Arizona USA 85260 hereinafter referred to
as "Hypercom", “HYC” or “Customer”, and

 
 
(2) MiTAC International Corporation, a R.O.C. corporation having its principal
office at No. 1, R&D 2nd Rd., Hsin-Chu Science Industrial Park, Hsin-Chu Hsien,
Taiwan, R.O.C., hereinafter referred to as “MiTAC” or “Supplier”.

 
Hypercom and MiTAC are referred to individually as a “Party” or collectively as
the “Parties”.
 
WHEREAS, MiTAC has significant expertise in the design, development and
manufacture of mobile PDAs; and
 
WHEREAS, based on MiTAC’s expertise in the area of mobile PDAs and its response
to Hypercom request for proposal, Hypercom awarded MiTAC several Point of Sale
(“PoS”) terminal projects in which MiTAC applied its expertise to design and
develop Hypercom’s Broadcom-based Next Generation PoS Products which project was
memorialized in a development agreement dated October 6 2009 (hereinafter
referred to as the “Development Agreement”);
 
WHEREAS, MiTAC now wishes to be awarded the next phase of Hypercom’s “go to
market” strategy for its next generation PoS terminal platform, namely the
industrialization and high volume manufacture of Hypercom’s products;
 
WHEREAS, in Article 2 of the Development Agreement, the Parties had contemplated
that MiTAC would provide such manufacturing services;
 
WHEREAS, the Parties now wish to formalize their understanding with respect to
such manufacturing services including purchasing, assembly, integration,
manufacture, testing and delivery as well as sustaining engineering services
such as design improvements, quality management, cost reduction, component end
of life management and the like, as agreed in Articles 2 and 11 of the
Development Agreement;
 
WHEREAS, the Parties agree that time is of the essence with respect to beginning
such manufacturing services and continuing such sustaining engineering services
and that to progress quickly, a fully binding Manufacturing Agreement (this
agreement) must be signed by the Parties that formalizes the baseline
understanding between them and that the Parties will work together over the
[****]; and.
 
WHEREAS, the Parties agree that they will use their best efforts to further sign
a side agreement to this Agreement for contract manufacturing projects within
[****].
 
NOW, THEREFORE, in consideration of the preamble recited above the Parties
hereby agree as follows.
 

[****] Confidential Treatment Requested
pg. 1

--------------------------------------------------------------------------------

 

 
1.  
DEFINITIONS

 
In addition to other terms that may be defined in this Agreement, including the
above preamble , the following terms, when the first letter is capitalized,
whether in singular or plural form, as appropriate, have the meanings set forth
in this Article and all words importing gender include the masculine, feminine
and neuter genders.
 
1.1  
 “Affiliate”

“Affiliate” means, with respect to either Party, any entity controlling,
controlled by, or under common control with, such Party, where “control”
(including its correlative meanings, “controlled by”, “controlling” and “under
common control”) means, with respect to a corporation, ownership of more than
50% of the shares (attributable to the controlled corporation) entitled to vote
for the election of directors or other managing authority.
 
1.2  
“Agreement”

“Agreement” refers to this Manufacturing Agreement, including all of its
Schedules, as may be amended from time to time in accordance with its terms.


1.3  
“Approved Vendor List” or “AVL”

“Approved Vendor List” or “AVL” refers to the list of approved vendors for
Components as may be amended from time-to-time.  All vendors for K-S Components
(see Article 1.11) shall be mutually approved while vendors of K-C components
can be selected solely by Customer with MiTAC feedback.  Vendors of N-K
components can be selected solely by MiTAC.  Components shall not be purchased
from vendors that are not on the AVL.
 
1.4  
“Associated Deliverables”

“Associated Deliverables” is a subset of the Finished Product and shall refer to
those items which must be prepared and delivered by MiTAC to Hypercom as further
detailed in the applicable Finished Product Schedule. Such deliverables will
include, but not be limited to, manufacturing procedures, work instructions,
test and loading procedures, test software, documentation, manufacturing
deviations, product traceability and other Hypercom-related product processes,
procedures and documentation, software and hardware. The timely delivery of the
Associated Deliverables is material term of this Agreement and shall be measured
based on the use of the Hypercom sales business processes and final customer
service agreements together with a review of the requested delivery date (RD),
the confirmed delivery date (CD) and the latest delivery date (LD).
 
1.5  
 “Blanket Purchase Order”

 
 Intentionally left blank.
 
1.6 “Contemplated Amendment”
“Contemplated Amendment” refers to the amendment to this Agreement that the
Parties expect to finalize within [****] and that shall provide further details,
additional information and processes for this Agreement.


1.7  
“Costed BOM”

“[****].
 
 
[****] Confidential Treatment Requested
pg. 2

--------------------------------------------------------------------------------

 

 
1.8  
“Business Day”

“Business day” refers to a day, from Monday through Friday, that commences at
12:00am (local time) and ends on the same day at 11:59pm (local time), and has
not been declared as a national holiday in Taiwan or China, where applicable
(when referencing an obligation of MiTAC) or in the United States (when
referencing an obligation of Hypercom). The parties agree, however, that upon
mutual agreed terms production runs can occur on Saturday and / or Sunday.  In
such a case, it will mean that Hypercom has urgent production requirements and,
consequently, MiTAC agrees that during such periods all related functions such
as quality control, the inventory of Finished Products, the shipping of Finished
Products (if legally possible) and all other supporting activities (if legally
possible) needed to ensure the continuing distribution of Finished Products
shall also continue to operate.
 
1.9  
“Calendar Day”

Calendar Day refers to a calendar day that commences at midnight Pacific Time
and ends on the same day at 11:59 pm (Pacific Standard Time).
 
 
1.10  
“CAP”

“CAP” refers to a corrective action plan necessary to address MiTAC’s failure to
meet any KPIs.
 
1.11  
“Component”

“[****].
 
1.12 “Component Database”
“Component Database” refers to the database maintained by MiTAC, provided to
Hypercom on a regular basis and on request, that contains certain information
relating to the Finished Products and the Components that make up the Finished
Product including the Costed BOM, the AVL, the part numbers etc.  Information in
the Component Database can only be changed pursuant to the ECN procedures
relating to the information sought to be changed.
 
1.13  
“Component Lead Time”

“Component Lead Time” refers to the period of time (in weeks), as provided by a
Component vendor, between the date a Purchase Order is released by MiTAC and the
date MiTAC receives the Component at the Facility. Those lead times have to be
agreed in writing by Hypercom.


1.14  
 “Confidential Information”

“Confidential Information” shall be as defined in the NDA set forth in Schedule
35.
 
 
[****] Confidential Treatment Requested
pg. 3

--------------------------------------------------------------------------------

 

 
1.14-a  “Delivery Date”
 
“Delivery Date” refers to the date the Finished Products must be delivered to
the Delivery Location, as specified on a valid Purchase Order (or Release Order)
or as otherwise agreed in writing to by the Parties (e.g. production plan etc).
Timely delivery of Finished Products under this Agreement is a material term of
this Agreement and will be reviewed by considering the requested delivery date
(RD), the confirmed delivery date (CD) and the latest delivery date (LD).
 


1.15  
“Delivery Location”

 
“Delivery Location” refers to the location to which the Finished Products must
be delivered, as specified in a Purchase Order (or Release Order), or such other
location agreed in writing by the Parties.
 
1.16  
(Intentionally Left Blank)

 


1.17  
“ECO” or “Engineering Change”

“ECO” or “Engineering Change” refers to an engineering change notice as defined
in Article 3.9.
 
1.18  
“Excess Inventory”

“[****].
 
1.19  
“Facility”

“Facility” refers to the segregated, locked, walled, restricted access space,
which MiTAC uses for the manufacture of a Finished Product at MiTAC’s existing
manufacturing facility identified in Schedule 14, or such other MiTAC
manufacturing site(s) approved by Hypercom in writing.


1.20  
“Finished Product”

“Finished Product” refers to the item(s) listed in a completed Finished Product
Schedule executed by the Parties.


1.21  
“Finished Product Family”

 
“Finished Product Family” refers to Finished Products that incorporate
substantially the same components and or subassemblies.
 
1.22  
“Finished Product Lead Time”

“Finished Product Lead Time” refers to the period of time, as may be specified
in the applicable Finished Product Schedule, between the date a Purchase Order
(or Release Order) is received by MiTAC and the date of shipment of Finished
Product to Hypercom.
 
 
[****] Confidential Treatment Requested
pg. 4

--------------------------------------------------------------------------------

 
 
 
1.23  
“Finished Product Schedule”

“Finished Product Schedule” has the meaning assigned in Article 3.1.1, and
includes any amendment to a Finished Product Schedule agreed in writing by the
Parties.


1.24  
“Forecast”

“Forecast” has the meaning ascribed to it in Article 5.1.


1.25  
  “Hypercom Equipment”

“Hypercom Equipment” refers to the tooling, fixtures, appurtenances, test
hardware and software, equipment and any other items provided or to be provided
by Hypercom to MiTAC, or bought by MiTAC in the name of Hypercom and later paid
by Hypercom to MiTAC, as agreed to by the Parties in writing.


1.26  
“Hypercom Material”

“Hypercom Material” refers to any Components and other materials used in a
Finished Product, or in the manufacture or testing of a Finished Product, to be
provided by Hypercom to MiTAC, or bought by MiTAC in the name of Hypercom and
later paid by Hypercom to MiTAC, as listed in the applicable Finished Product
Schedule.
 
1.27  
“Hypercom Property”

The definition of “Hypercom Property” is set forth in Article 14.3.


1.28  
“Hypercom Supplied Items”

“Hypercom Supplied Items” refers to the production records, technical
documentation, test programs and equipment, production programs and equipment,
software, hardware and the like provided to MiTAC as listed in Schedule
6,  Equipment / Asset List / Supplied Items, or as otherwise detailed in the
Hypercom Equipment and Hypercom Material or Finished Product Schedule.


1.29  
“Intellectual Property” or “IP”

“[****].


1.30  
“KPIs”

“[****].


1.31  
“LBO”

“LBO” refers to a last time buy order in the event of a vendor’s obsolescence of
a Component(s).


1.32  
“Long Lead time Component”

“Long Lead time Component” refers to any Component for which the minimum
duration necessary for MiTAC to procure such Component from the relevant third
Party vendor, is not less than the duration identified in the Product Schedule
or quarterly Special Inventory declarations.
 
 
[****] Confidential Treatment Requested
pg. 5

--------------------------------------------------------------------------------

 

 
1.33  
“Manufacturing Procedures”

“Manufacturing Procedures” refers to those manufacturing, testing and packaging
processes, procedures and specifications relating to each Finished Product as
determined from time to time by Hypercom and agreed to in writing by MiTAC,
which agreement shall not be unreasonably withheld.


1.34  
“MBOH”

“MBOH” refers to the material burdened overhead.


1.35  
“Minimum Order Quantity”

“Minimum Order Inventory” refers to any Component for which the minimum quantity
for such Component that MiTAC is required to procure in any single order with
the relevant third-Party vendor is greater than the quantity of such Component
required to fulfill (i) any accepted Purchase Order for a Finished Product which
requires such Component or (ii) any Forecast for a Finished Product which
requires such Component, and shall include Components that are sold in bulk
quantities, multiple-packs, reels or tapes. All Minimum Order Quantities are set
forth in the Component Database and cannot be exceeded without Hypercom’s prior
written consent.


1.36  
“Mix Change”

“Mix Change” refers to the substitution of a given quantity of Finished Products
that appear in one Forecast with an equal quantity of different Finished
Products in a subsequent Forecast; provided, however, that the substitute
Finished Products are members of the same Finished Product Family as the
originally forecasted Finished Products.


1.37  
 “POR” or “Plan of Record”

“[****].


1.38  
 “NDA”

“NDA” shall have the meaning ascribed to it in Article 1.09 of the Development
Agreement


1.39  
“New Process Technology”

“New Process Technology” refers to New Technology created by Hypercom other than
New Product Technology which relates to the manufacture and supply of a Finished
Product, including without limitation, any processes, procedures, methods,
tooling, fixtures, appurtenances, test hardware, software or equipment.


1.40  
“New Product Technology”

“New Product Technology” refers to New Technology created by Hypercom that
relates to a Finished Product, including without limitation, the design, layout,
specifications or component parts or any New Technology that is solely, uniquely
or specifically related to a Finished Product or the manufacture, test or
packaging of a Finished Product.


1.41  
 (Intentionally Left Blank)

 
 
[****] Confidential Treatment Requested
pg. 6

--------------------------------------------------------------------------------

 
 
 
1.42  
 “NPI”

“NPI” refers to New Product Introduction as further described in Article 3.8.1.


1.43  
“Obsolete Material”

“Obsolete Material” refers to all Components, materials, and supplies for which
there have been no purchases due to engineering change and/or other project
change requested by Hypercom. Relevant actions regarding those obsolete
components have to be agreed in writing by the Parties.


1.44  
“PCBA”

“PCBA” refers to Printed Circuit Board Assembly.


1.45  
“Pre-Existing IP”

“[****].


1.46  
 “Prices”

“Prices” refers to the prices to be charged by MiTAC to Hypercom for each
Finished Product as set forth in Article 6 hereof and the applicable Pricing
Schedules, as may be revised from time-to-time in accordance with this
Agreement, and as may be otherwise agreed in writing by the Parties from time to
time. Pricing may be affected by delivery terms, process changes, ordered
quantity or otherwise as mutually agreed.


1.47  
    “Product Specifications” or “Specifications”

“Product Specifications” or “Specifications” refers to those technical and
functional requirements, specifications and other requirements pertaining to
each Finished Product determined and provided in writing by Hypercom.


1.48  
“Purchase Order”

“Purchase Order” refers, in the case of MiTAC, to the purchase order or other
similar means, such as a shipping plan, submitted by MiTAC to Hypercom, and
accepted by Hypercom to purchase Hypercom Supplied Items from Hypercom, and, in
the case of Hypercom, refers to the purchase order or other similar means, such
as a shipping plan, submitted by Hypercom and accepted by MiTAC in connection
with the supply of a specified quantity of Finished Products or other items to
Hypercom in accordance with this Agreement. Purchase Orders shall describe the
Finished Products to which the Purchase Order relates including, but not limited
to, Hypercom’s part number, the quantity of the Finished Product to which the
Purchase Order relates, the Price as set out in the applicable Finished Product
Schedule, and the Delivery Dates.


1.49  
“QBR”

“QBR” refers to Quarterly Business Review.


1.50  
“Quality Management Plan” or “QMP”

“Quality Management Plan” or “QMP” shall mean all documentation, processes and
procedures necessary to manufacture, inspect and accept Finished Products,
deliver and service the Finished Products as revised by the Parties from time to
time, a copy of which is attached as Schedule 34 Quality Management Plan. The
Quality Management Plan include, but is not limited to: (a) incoming quality
assurance inspection and ECO control of material, (b) manufacturing, testing and
process procedures and (c) manufacturing process control and quality control
systems. Schedule 34 contains a non-exhaustive list of quality-related
documents, such as applicable ISO norms, QMS, TL, TS and AS certifications,
FIFO, 8D, ESD control, etc. It is a material term of this Agreement that those
mandatory documents be used by MiTAC during the Finished Product Life Cycle to
fulfill its obligations under this Agreement.
 
 
[****] Confidential Treatment Requested
pg. 7

--------------------------------------------------------------------------------

 

 
1.51  
Intentionally Left Blank

 
1.52  
“Release Order”

“Release Order” refers to a Hypercom release order requesting and authorizing
MiTAC to deliver a specified quantity of Finished Products covered by a Blanket
Purchase Order, or a Purchase Order, on a specified Delivery Date to a Hypercom
specified Delivery Location.


1.53  
“RMA”

“RMA” refers to a return materials authorization.  There are three types of
RMAs.
1.  
DOA-RMA - MiTAC will issue an RMA for a product found to be deficient [****].  A
DOA-RMA is considered a MiTAC warranty event.



2.  
SPARE PARTS-RMA - MiTAC will issue an RMA for components found deficient [****].
A SPARE PARTS-RMA is considered a MiTAC warranty event.



3.  
FAILURE ANALYSIS-RMA – During the warranty period, with respect to the key
issues, should Hypercom request a MiTAC failure analysis on a MiTAC manufactured
unit, MiTAC will issue a FAILURE ANALYSIS-RMA that will route the unit(s) to
MiTAC Technical or Engineering resources for in-depth analysis with resulting
report. If the specimen is under MiTAC warranty and has not been compromised,
FAILURE ANALYSIS-RMA may be claimed as a MiTAC warranty event.



For each RMA, MiTAC will need to provide Hypercom with an RMA Contact person
including, email and phone number.


1.54  
“Services”

“Services” refers to those services provided or implemented by MiTAC necessary
to fulfill its obligations under this Agreement.


1.55  
“SKU”

“SKU” refers to a unique stock keeping unit number assigned by Hypercom to a
specific Finished Product.


1.56  
“Special Inventory”

“Special Inventory” has the meaning ascribed to it in Article 3.2.5.


1.57  
“Taxes”

“Taxes” refers to all property, municipal, gross receipts, gross revenues taxes,
sales, use, value added, goods and services, excise, harmonized and other
non-recoverable taxes and other taxes and similar charges required to be paid to
any domestic or foreign jurisdiction and all interest and penalties thereon.


1.58  
“Term”

“Term” refers to the initial term and all renewals thereof pursuant to Article
16.
 
 
[****] Confidential Treatment Requested
pg. 8

--------------------------------------------------------------------------------

 

 
1.59  
“Top-level Assembly” or “TLA”

“Top-level Assembly” or “TLA” refers to complete Finished Product assemblies.


1.60  
“Work Product”

“Work Product” shall have the same meaning as provided in Article 1.13 of the
Development Agreement.


1.61  
“$”, “USD” or “Dollars”

“$”, “USD” or “Dollars” refers to lawful money of the United States of America.
 
2.  
SCOPE OF THE AGREEMENT AND APPLICATION OF THE DEVELOPMENT AGREEMENT

 
2.1  
 

This Agreement applies to all Finished Products or Services ordered or acquired
by Hypercom and provided by MiTAC during the Term. [****].  If there are any
Finished Products now or hereafter supplied to Hypercom which are not listed
herein and are not specifically covered by another agreement between MiTAC and
Hypercom, then the Parties agree that such Finished Products shall be presumed
to be supplied under the terms and conditions of this Agreement.
 
MiTAC has been chosen to provide the Finished Products and Services based on its
specific expertise, including but not limited, to its expertise in:
 
1.  
the supply of high quality small form factor handheld complex electronic
products and related services;

2.  
multinational project management and international product design, development
and manufacturing;

3.  
the identification and management of mutually agreed Component vendors;

4.  
avoiding or mitigating the pitfalls and fluctuations in the Components market
and the negative effects thereof (including but not limited to the mitigation of
price increases, the mitigation of increased  lead times and component
shortages;

5.  
the negotiation, implementation and management of logistics and purchasing
schemes on behalf of third parties;

6.  
the management of complex manufacturing schedules;

7.  
the optimization of a product manufacturing cycle to match its customers’ market
constraints, particularly in terms of flexibility and reaction capability, by
achieving the common production plan objectives (such as production cycle
keeping capacity below 85% utilization);

8.  
the reduction of product manufacturing costs without negative impact on quality;
and the achievement of jointly agreed cost reduction plans;

9.  
manufacturing high quality finished products, fulfilling “common quality goals”
and following the “quality management plan” set forth in Schedule 34, Quality
Management Plan;

10.  
manufacturing highly secure devices that require significantly secure
environments and tightly controlled access to manufacturing facilities;

11.  
the management of  complex and dynamic inventory management requirements;

12.  
the management of international inventory requirements and the need for high
turn over;

13.  
the anticipation of issues and their proactive resolution; and

14.  
providing sustaining engineering activities that ensure a continuing high level
of technical support to continually improve the Finished Product and manage its
life cycle, including its EOL.

 
 
[****] Confidential Treatment Requested
pg. 9

--------------------------------------------------------------------------------

 
 
 
2.2  
 

For the Term of this Agreement, Hypercom intends to fully benefit from MiTAC’s
expertise by having MiTAC provide services relating to the full life cycle of
some or all of Hypercom’s Broadcom-based Next Generation PoS Products including,
but not limited to,:
 
(i)  
Sourcing of Components

 
(ii)  
Manufacturing of Finished Products

 
(iii)  
Inventory of Components and Finished Products

 
(iv)  
Packaging, Shipping and Delivery of Finished Products

 
(v)  
Warranty of Finished Products

 
(vi)  
Technical Support Services of Finished Products

 
(vii)  
Ongoing Engineering Support

 
(viii)  
Change Order Management

 
(ix)  
Finished Product End of Life management

 
2.3  
 

[****] the focus of this Agreement is the large scale manufacture of the point
of sale terminal.  [****].


[****].


For purposes of this Agreement, should the Parties refer to the Development
Agreement, then all references to “Customer” in the Development Agreement shall
be understood to refer to Hypercom and all references to “Supplier” shall be
understood to refer to MiTAC.


 
2.4  Applicable Parties.
 
This Agreement applies to MiTAC and all of MiTAC’s Affiliate(s) supplying
Finished Products to Hypercom. Hypercom and its Affiliate(s) may purchase
Finished Products under the terms and conditions of this Agreement if such
Hypercom Affiliate provides MiTAC with prior written notice of their acceptance
of the terms and conditions of this Agreement. [****]. In order for Hypercom
Affiliates to place orders with MiTAC pursuant to this Agreement, Hypercom must
first deliver to MiTAC a guarantee letter reasonably satisfactory to
MiTAC.  Submission of a Purchase Order referencing this Agreement and the
issuance of an order acknowledgment is deemed to constitute acceptance of the
terms and conditions of this Agreement.
 
 
[****] Confidential Treatment Requested
pg. 10

--------------------------------------------------------------------------------

 
 
 
3.  
MITAC OBLIGATION – PRODUCT LIFE CYCLE MANAGEMENT

 
3.1  
Finished Products

 
3.1.1  
Finished Products

The purpose of this Agreement is for MiTAC to manufacture and supply to Hypercom
the products that were developed pursuant to the Development Agreement (also
referred to as a “Finished Product”).  The Parties shall complete and sign a
document substantially in the form shown as Exhibit A to Schedule 37, Finished
Products, for each Finished Product (each a “Finished Product Schedule”).  Each
Finished Product Schedule may set forth the POR, the Product Introduction Plan,
the Product Ramp Plan, the Development Schedule, the Product Milestone Schedule,
the Product Requirements Document, the Quality Management Plan, the Product
Specifications, prices for the Finished Product, and any other terms and
conditions related to the Finished Product that the Parties may deem appropriate
and mutually agree in writing.  Upon the effective date of such Finished Product
Schedule, the supply and purchase of such Finished Product shall be subject to
the terms of this Agreement until removal of such Finished Product from this
Agreement in accordance with its terms or upon the expiry or prior termination
of this Agreement.
 
3.2  
Sourcing of Components                                                      

 
The Sourcing Components is a fundamental activity in the manufacturing process
and Components represent a significant part of the overall cost of the Finished
Product.  This Article 3.2 outlines the Parties’ basic obligations as it relates
to Component sourcing.
 
In this Agreement, the Parties distinguish between two phases in the sourcing
cycle: i) the identification, evaluation and selection of vendors; and ii) the
purchasing of Components.
 
The first phase is a collaborative effort in which each Party has been allocated
certain responsibilities while the second phase is the responsibility of MiTAC.
 
3.2.1  
Phase 1 - Identification, Evaluation and Selection of Vendors

 
With respect to this Phase 1, the responsibility of the Parties has been
categorized for all Component categories (see definitions 1.11).
 
Component Sourcing Negotiated by MiTAC
 
MiTAC hereby undertakes to provide the resources and necessary know-how to
ensure the supply of quality [****]. MiTAC responsibilities include, but are not
limited to:
 
·  
Negotiating the prices of its ([****]) Components;

·  
The supply of all Components in accordance with Hypercom’s needs;

·  
Making early follow-up calls to secure supplies (all components except for
consigned components and Hypercom buy-sell components);

·  
Placing orders (i.e. issue P.O.s) and paying all suppliers (all components
except for consigned components and Hypercom buy-sell components);

·  
Drawing up and updating the list of Long Lead Time Components (all components
except for consigned components and Hypercom buy-sell components); and

·  
Ensuring Components comply with the files and parts lists provided by Hypercom
it being understood that it shall be up to MiTAC, given its experience as a
professional, to alert Hypercom when it considers that Components no longer meet
the Finished Product reliability criteria (all components except for consigned
components and Hypercom buy-sell components).

 
 
[****] Confidential Treatment Requested
pg. 11

--------------------------------------------------------------------------------

 
 
 
3.2.2  
Phase 2 – Purchasing Components



Once the source selection process is complete, MiTAC will be responsible for
implementing the sourcing decisions and purchasing all Components.
 
MiTAC agrees to purchase “Components” for the manufacture of the Finished
Products in accordance with the Hypercom’s sourcing report process as set forth
in Schedule 33. To use other vendors of Materials, MiTAC must obtain Hypercom’s
prior written consent through the Change Request process defined in Article 3.9,
which consent shall normally be provided within [****] and, in any event, shall
not be unreasonably withheld or delayed.  Where Hypercom has specified, in the
Product Specifications or elsewhere, that third Party material is to be procured
from specific vendors (“Third Party Material”), then MiTAC shall only procure
such Third Party Material from the vendor authorized by Hypercom.  Certain
information regarding Components, including but not limited to pricing, Minimum
Order Quantities and vendor information is contained in the Components Database.
 
For all Components, MiTAC shall provide Hypercom, [****], with the updated BOM
costs that were negotiated.
 
When Hypercom has negotiated vendor pricing [****], then Hypercom will provide a
Sourcing Report to MiTAC and MiTAC shall apply these or better prices and terms
to all orders, including orders already in progress, where possible.
 
Should Hypercom so request in writing, [****].  [****].
 
3.2.2.1  
Claims against Component Suppliers

 
[****].
 
 
[****] Confidential Treatment Requested
pg. 12

--------------------------------------------------------------------------------

 
 
 
3.2.2.2  
Product Target Costing



At project kick-off, Hypercom will define the target cost per product family
using a “reference SKU”. Cost for other SKUs (variants) within this family will
be derived from “reference SKU”
 
•  
[****].

 
•  
[****].

 
Cost reductions
 
[****]:
 


 
•  
[****].

 
•  
[****].

 
 
3.2.3  
Acceptance

 
MiTAC shall perform proper inspection testing (including but not limited to
apparent defects and identity, or as otherwise specified by Hypercom) of
Components or sub-assemblies. If such Components or sub-assemblies are rejected
they will be returned at Supplier’s expense.
 
3.2.4  
Flexible Sourcing

The Parties agree that, given the constraints on the point of sale market, it is
vital to implement an approach that will maximise flexibility, so as to be in a
position to adapt resources and production to fluctuations in forecast and
orders. Hypercom and MiTAC will identify key components and vendors, and will
work together to create a partnership program to integrate planning, demand
management and propagation, WIP and inventory control via a network of EDI
messaging that will enable risk mitigation and create down and upstream values
within the entire supply chain.  MiTAC agrees that it has as an important
objective to automate all of its key processes related to component supply and
rely in collaboration methodologies to decrease the risks of supply disruption
and cost and service control.
 
3.2.5  
Long Lead Time, and, Minimum Order Quantity Components

Subject to Article 3.2 above, Hypercom authorizes MiTAC to purchase certain
Components:  Unique Component, Long Lead Time Components, and, Minimum Order
Quantity (collectively, “Special Inventory”). All Special Inventory Components
and quarterly prices shall be identified and specified in writing as part of the
Finished Product Schedule and in any subsequent updates to the schedule.  For
purposes of this Agreement a “Unique Component” refers to all Components which
are on the BOM of one of the Hypercom’s products manufactured by MiTAC but not
on BOMs of any other products produced by MiTAC.
 
3.2.6  
Allocation

 
[****].
 
 
[****] Confidential Treatment Requested
pg. 13

--------------------------------------------------------------------------------

 
 
 
[****].
 
 
3.2.7  
EOL of Sourced Components

When dealing with vendors, MiTAC must make regular enquiries as to the dangers
of obsolescence in respect of the Components, and immediately forward the
information to Hypercom so that any potential risks may be considered and
managed.  As a result, MiTAC agrees to use diligent efforts to ensure that any
Component used in the design and manufacture of a Finished Product does not have
a foreseeable EOL that occurs prior to the end of the projected Finished
Product's life. Subject to its compliance with any applicable confidentiality
obligations, MiTAC will provide Hypercom with copies of preliminary
specifications, working drafts of specifications and completed portions of
specifications pertaining to the Components throughout the Term. MiTAC will use
its best efforts to negotiate appropriate terms with vendors. When it is
completed, MiTAC will promptly provide Hypercom with a copy of the final
specification for any Component.
 
Notwithstanding the above, [****]. MiTAC shall promptly notify Hypercom in
writing whenever a vendor announces LBO. In such case, MiTAC will investigate
alternative solutions (e.g. negotiate with vendor extended lifetime of
components, search for alternative components, product re-design) and present
options to Hypercom. LBOs may not be placed by MiTAC without Hypercom’s prior
written agreement. Such LBO will enter the overall Component stock maintained by
MiTAC. Hypercom and MiTAC shall work in a cooperative effort to determine the
most economical order quantity for purchase by Hypercom and subsequence
consignment to MiTAC of Components. Hypercom and MiTAC shall also work in a
cooperative effort to weigh such factors as cost to manufacture, component and
material availability and inventory carrying costs in order to determine when to
make LBOs.
 
3.2.8  
Continued Improvement of Sourcing Activities

 
[****].
 
 
[****] Confidential Treatment Requested
pg. 14

--------------------------------------------------------------------------------

 
 
 
Sourcing Phase Pre-Requisites to Commencing Mass Production
 
The life cycle of the Hypercom products, from design to EOL, can be categorized
into different phases.  For purposes of this Agreement, the Parties can refer to
the following distinct phases:
 
·  
[****].

 
·  
[****].

 
·  
[****].

 
[****]
 
[****].
 
 
[****] Confidential Treatment Requested
pg. 15

--------------------------------------------------------------------------------

 
 
 
3.3  
Manufacturing of Finished Products



MiTAC shall manufacture all Finished Products that are the subject of a Purchase
Order from Hypercom. MiTAC shall do so in strict conformity with the applicable
manufacturing procedures including, but not limited to, the POR, the QMP and any
other requirements of this Agreement and applicable Finished Product Schedule
that controls the manufacture of any Finished Product.
 
Furthermore, MiTAC shall supply such Finished Products exclusively to Hypercom
according to the terms of this Agreement and MiTAC shall keep records of and
report to Hypercom in writing all Finished Product manufacturing runs, including
those that were incomplete, of low quality or were otherwise unsatisfactory.
 
MiTAC shall not supply or otherwise make available Finished Products (whether in
final or partially final form) to any person or entity other than Hypercom or
its designee(s), including Finished Products: (i) that are considered excess
inventory, (ii) that have been rejected for quality or other similar reasons,
(iii) that have been rejected because they have been discontinued; or (iv) that
have been rejected because they have been included in an EOL process.
 
 MiTAC shall also:
 
 
(a) provide all additional services that are mutually agreed upon by the
Parties;

 
 

 
(b) provide Hypercom, on a daily basis, with a [****] and a recovery plan if
there is any manufacturing backlog;



 
(c) inspect all Finished Products prior to shipment to Hypercom to determine
whether such Finished Products meet the agreed upon process controls, test
yields, end-of-line audits and out-of-box audits; and



 
(d) provide Hypercom with timely access to quality and manufacturing process
data according to the following: rules:

 
PRODUCT QUALITY GOALS
 
 
(i)
MiTAC shall provide to Hypercom its product process quality goals using common
industry practices and such goals shall include, at a minimum, [****]. Quality
goals are considered a material obligation for MiTAC.

 
(ii)
MiTAC shall report its quality goals to Hypercom, in a manner [****].

 
(iii)
In the event MiTAC discovers a problem in its internal manufacturing process or
in any area that could impede the planned production process, MiTAC will: (i)
immediately notify Hypercom in writing of the nature of the problem and its
potential implications, (ii) implement containment actions at both MiTAC’s place
of business and/or a vendor manufacturing facility, (iii) as appropriate;
implement Finished Product screening at its Facility of manufacture, and at
vendors manufacturing facilities, (iv) report complete results to Hypercom
covering root cause analysis, and (v) shall recommend to Hypercom short & long
term permanent corrective actions. All of these actions shall be done at MiTAC’s
cost unless the reason for such defect is solely attributable to Hypercom or its
vendors (e.g., MiTAC has not breached any obligation under this Agreement).  If
the Parties determine that it is a design issue for which Hypercom is
responsible then the Parties shall cooperate to define a course of action.  In
the case the above event is due to causes attributable to Hypercom, Hypercom
shall be responsible for any resulting actions that needs to be taken for.

 
 
[****] Confidential Treatment Requested
pg. 16

--------------------------------------------------------------------------------

 
 
 
MANUFACTURING REQUIREMENTS
 
 
(i)
[****].

 
(ii)
[****].

 
(iii)
[****].

 
(iv)
[****].

 
(v)
[****].

 
(vi)
[****].

 
SUPPLIER LINE FALLOUT
 
 
(i)
When requested by Hypercom, MiTAC shall provide in process fall-out data as in
defects Pareto, yields, etc.

 
(ii)
MiTAC shall institute an aggressive plan to reduce and contain the CND (cannot
duplicate defects) and shall use its best efforts to limit and/or prevent
shipment of Finished Products containing CND defects to Hypercom.  This plan
shall be made available to Hypercom upon request.

 
(iii)
MiTAC shall perform a failure analysis on all returned samples and shall provide
the results to Hypercom quality engineering as requested.  MiTAC shall collect
the data resulting from sample failure analysis and evaluate trends and
recurrences for continuous improvement.

 
3.3.1  
Manufacturing Facility

Unless otherwise agreed in a written Amendment to this Agreement, the exclusive
location for all manufacturing that shall take place as a result of this
Agreement shall be the Facility.  Furthermore, except as otherwise mutually
agreed upon in writing by the Parties, MiTAC shall, at its cost, design, equip,
secure and maintain the Facility such that it meets or exceeds the requirements
of this Agreement and shall comply with all the requirements agreed upon by the
Parties in writing regarding appropriate restricted access codes, restricted
access zones, signage and security measures ([****]) at the Facility to protect
the Finished Products and Hypercom Property. MiTAC may not change its Facility
or place of manufacture of a Finished Product without receiving Hypercom’s prior
written consent, not to be unreasonably withheld or delayed. Notwithstanding the
preceding, MiTAC agrees to ensure that its facility meets the highest security
standards applicable to facilities that manufacture financial devices that are
often the subject of fraud and theft.
 
3.3.2  
Product Line Capacity

 
3.3.2.1  
Capacity report

 
MiTAC shall define manufacturing capacity for each Hypercom unique step in the
manufacturing process and total manufacturing capacity for each Finished Product
and/or Finished Product Family. Capacity Information along with up-to-date
information on MiTAC's manufacturing capacity model and cycle time plan will be
provided to Hypercom [****]. Component vendor capacity information will be
provided on an as-needed basis.  In the Contemplated Amendment to this
Agreement, MiTAC will use its best efforts to propose an approach by which each
Component vendor will supply capacity information for Unique Component.
 
 
[****] Confidential Treatment Requested
pg. 17

--------------------------------------------------------------------------------

 
 
 
3.3.2.2  
Capacity modifications

 
[****]. In the event unique equipment is required to meet capacity requirements,
MiTAC shall request additional Hypercom Equipment to be provided or
reimbursement through NRE which shall not be unreasonably withheld by Hypercom.
Upside flexibility will also be provided through the use of overtime, split and
overlapping shifts to cover peak demands. Hypercom will be charged for overtime
labor only in cases where Purchase Orders exceed the flexibility parameters set
forth in Article 5.2.2.  Hypercom will cover the reasonable cost of reserving
any additional capacity.
 
3.3.3  
List of Property

Upon Hypercom’s written request, MiTAC shall provide Hypercom with a complete
and detailed list of all tooling, fixtures, appurtenances, test hardware and
software, equipment and other material obtained by MiTAC (except for Hypercom
Tooling or Supplier Tooling) related to this Agreement and that are needed by
MiTAC to fulfill its obligations to Hypercom under this Agreement (the “MiTAC
Equipment”). This list will be updated as necessary and provided to Hypercom on
a quarterly basis.  All costs associated with the MiTAC Equipment shall be borne
solely by MiTAC.  MiTAC shall claim no intellectual property rights in such
detailed lists and Hypercom may use such lists freely and without restriction.
 
 
3.3.4  
Testing, Inspection and Acceptance

Testing, inspection and acceptance of manufactured Finished Products are subject
to a process that is further detailed in the relevant Process and Product
Inspection Guide (Schedule 15) or QMP (Schedule 34).
 
3.4  
Inventory of Components and Finished Products

 
MiTAC agrees to manage the inventory of Finished Product-related Components and
Finished Products according to the following.
 
3.4.1  
Finished Product and Component Inventory Control

MiTAC shall ensure rigorous control of Finished Products and Components that are
in inventory. MiTAC will provide a [****].
 
To limit Component volumes the Parties have established Minimum Order Quantities
that are set forth in the Component Database.  [****].
 
 
[****] Confidential Treatment Requested
pg. 18

--------------------------------------------------------------------------------

 
 
 
3.4.2  
Safety Inventory Program

Unless otherwise agreed by the Parties, each Finished Product Schedule shall
take into account MiTAC’s safety stock obligations and increases in Finished
Product demand from Hypercom.
 
3.4.3  
Inventory Management

 
(1) [****].
 
(2) [****].
 
Notwithstanding any other provision in this Article 3.4.3, Hypercom shall not be
responsible for the unauthorized procurement of any Special Inventory.
 
The applicable aging report to be issued by MiTAC is set forth in Schedule 36.
 
3.4.4  
Excess and Obsolete Inventory

[****].
 
[****].
 
[****].
 
With respect to Excess Inventory that is not Special Inventory, MiTAC has an
obligation to mitigate damages.  MiTAC shall immediately mitigate any Excess
Components that is not Special Inventory by:
 
 
(a) cancelling or rescheduling any outstanding orders for Excess Components (to
the extent it is allowed to do so by the vendor without the payment of
substantial penalties);

 
 
(b) re-allocating, if possible, all Excess Components for use by other MiTAC
customers in other manufacturing facilities;

 
 
(c) returning Excess Components to the vendor (to the extent it is allowed to do
so by the vendor without the payment of substantial penalties); or

 
 
(d) selling Excess Components to a third Party provided such Excess components
do not contain highly sensitive technology relating to Hypercom Finished
Products.

 
 
[****] Confidential Treatment Requested
pg. 19

--------------------------------------------------------------------------------

 
 
 
3.5  
Spare Parts

 
The Spare Parts policy applicable to this Agreement is set forth in Schedule 41.
 
3.6  
Packing and Shipping of Finished Products

 
3.6.1  
Packaging

At is sole expense, MiTAC shall package, bar code, label, and handle all
Finished Products in accordance with the applicable Product Specifications and
Manufacturing Procedures, or as otherwise directed by Hypercom in writing,
including but not limited to pallet ID tags, commercial invoices and
certificates of origin. MiTAC will protect Finished Products from damage, ensure
reasonable protection from loss or damage during delivery and while in storage.
MiTAC shall ensure that each shipment of Finished Products is accompanied by a
packing slip that indicates, at minimum, a Product description, MiTAC part
numbers, Hypercom part numbers and the applicable Purchase Order or Release
Order number. The rules relating to packaging are further described in Schedule
24, Packaging Guidelines.
 
3.6.2  
Delivery and Shipping Requirements

MiTAC will provide Hypercom a shipping and delivery forecast.  [****], mutually
agreed shipping plan, or otherwise mutually agreed shipping quantity. MiTAC
shall deliver the Finished Products to Hypercom at the Delivery Location on the
Delivery Date. [****].
 
3.6.3  
Penalty for Failure to Comply with Delivery Requirements

[****].
 
3.6.4  
Delivery Date

Delivery Dates for Finished Products shall be as specified on each Purchase
Order, Release Order or POR, unless otherwise mutually agreed in writing. Unless
there is a publicly recognized unavailability of a particular Component, MiTAC
shall accept all Hypercom requested Delivery Dates for Finished Products
provided they are for quantities specified in Hypercom’s current Forecast and
issued upon or in advance of such Delivery Dates taking into account the
applicable Product Lead Time.
 
 
[****] Confidential Treatment Requested
pg. 20

--------------------------------------------------------------------------------

 
 
 
3.6.5  
Title and Risk

 
[****].
 
3.6.6  
Drop Shipments

MiTAC agrees to maintain or develop worldwide direct ship capability from its
location(s) directly to Hypercom customers or Hypercom designated field
locations. This includes making shipments to the Hypercom global distribution
centers in the Americas, Europe, the Middle East and Africa, and Asia Pacific.
This distribution capability is known as “Supplier Direct”.
 
3.6.6.1  
Drop Ship Process

MiTAC shall comply with the administrative and technical processes set out by
Hypercom’s drop ship program documentation, as modified from time to time by
Hypercom with reasonable notice to MiTAC, including any and all confidentiality
requirements of Hypercom or third Parties. Such documentation shall be deemed to
be incorporated by reference into this Agreement. MiTAC agrees that the shipping
terms for drop shipped Finished Products may vary according to the designated
Delivery Location and shall be agreed upon in each Purchase Order or Release
Order.
 
3.6.6.2  
Communication with Hypercom Customers

MiTAC shall include all documentation designated by Hypercom for inclusion with
the relevant drop ship order, and shall not alter such documentation without the
prior written consent of Hypercom. MiTAC acknowledges that most recipients of
drop shipped Finished Products are Hypercom customers. Except as specifically
required, MiTAC shall not communicate directly with Hypercom customers, and any
Hypercom customer communications to MiTAC related to the Finished Products shall
be promptly forwarded to Hypercom.
 
3.6.6.3  
Drop Ship Program Costs

Any costs or expenses related to MiTAC’s access, implementation, training or
other expenses relating to the drop ship program shall be mutually agreed.
 
3.6.6.4  
Inspection and Rejection

Hypercom reserves the right to perform this inspection using ISO 2859X (“AQL”)
at the Facility upon notice to MiTAC prior to shipment. Subject to the terms of
this Agreement, Hypercom may reject Finished Products, in whole or in part,
where the AQL inspection reveals the Finished Products are damaged, defective in
material or workmanship or do not meet Hypercom specifications or quality
standards.  Hypercom’s decision or not to inspect Finished Products does not
affect Hypercom’s right to the warranties set forth in Article 3.7, it being
understood that any warranty claims based on a paying warranty can only be filed
if the warranty has been paid for according to its terms.
 
Notwithstanding the above, MiTAC shall perform outgoing quality inspections.
 
3.6.7  
Late Delivery

MiTAC shall immediately notify Hypercom in writing upon becoming aware that any
part of a shipment of Finished Products will not be, or has not been, delivered
by the Delivery Date previously confirmed by MiTAC and shall provide written
explanation for the delay, with a revised delivery date. [****].
 
 
[****] Confidential Treatment Requested
pg. 21

--------------------------------------------------------------------------------

 
 
 
3.6.8  
Liquidated Damages

[****].
 
3.7  
Finished Product Warranty



MiTAC hereby provides the following warranties according to the terms set forth
below:
 
·  
[****]

 
·  
[****]

 
·  
[****]

 
·  
[****]

 
[****].
 
 
[****] Confidential Treatment Requested
pg. 22

--------------------------------------------------------------------------------

 
 
 
3.7.1  
[****]

 
[****]:
 
 
·  
[****].

 
 
3.7.2  
[****]

 
[****]:
 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
[****] Confidential Treatment Requested
pg. 23

--------------------------------------------------------------------------------

 
 
 
3.7.3  
[****]

 
[****]:
 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
·  
[****].

 
 
[****].
 

[****] Confidential Treatment Requested
pg. 24

--------------------------------------------------------------------------------

 

 
3.7.4  
Epidemic Failure Warranty



[****].
 
 
3.7.5  
[****]

[****].
 

[****] Confidential Treatment Requested
pg. 25

--------------------------------------------------------------------------------

 

 
3.7.6  
Out of Warranty Repairs



After the Warranty Period, Hypercom may refer the repair of Finished Products to
MiTAC, provided repair or replacement times shall not exceed:
 
(a)  
[****]; or

(b)  
[****].

 
Defective Products shall continuously be returned for repair in batches within
reasonable time after the failure has been recognized.  [****].
 
The applicable repair prices will be those agreed for the batch concerned.  The
prices for repairs shall be negotiable yearly. The revised prices shall once
again be firm and not subject to further negotiation for one year, unless
material prices fluctuate in a material manner due to price influences including
but not limited to market conditions and currency exchange rates.
 
If a Component or sub-assembly becomes obsolete, Hypercom and MiTAC shall agree
to examine alternative solutions allowing the Finished Products to be repaired
and restored.
 
3.7.7  
No Other Warranties



EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 3 AND ARTICLE 4.4, THERE ARE NO OTHER
WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR OTHERWISE, FOR PRODUCTS
FURNISHED HEREUNDER OR IN CONNECTION HEREWITH.  MITAC SPECIFICALLY DISCLAIMS ANY
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.  THIS
ARTICLE 3 AND ARTICLE 4.4 STATES MITAC' SOLE WARRANTY FOR ANY PRODUCTS DELIVERED
HEREUNDER.
 
3.8  
Ongoing Engineering Support

 
During the manufacturing phase contemplated by this Agreement, MiTAC is expected
to apply its expertise to continue to provide valuable input on technical
improvements that can be applied to the Finished Products in order to improve
their competitiveness, technical capabilities, pricing and the like.  This
obligation flows from Articles 2.02, 2.04 and 2.07 of the Development
Agreement.  Depending on the nature of the recommendations made by MiTAC the
Parties may elect to apply Article 3.9 hereof if an Engineering Change Request
is agreed.
 
3.8.1  
NPI and Design Services

Furthermore, as defined in Article 2 of the Development Agreement, MiTAC shall
provide pre-launch New Product Introduction (“NPI”) and design services for all
Finished Products that were designed and developed pursuant to the Development
Agreement.  Post launch NPI and Design Services shall be reviewed by the Parties
on a regular basis to determine the appropriate manner in which to manage them.
 
Notwithstanding the preceding, MiTAC is responsible for managing and satisfying
all Hypercom’s demands during ramp-up (NPI phase) and mass production phase.
This includes – but is not limited to – the following tasks:
 
·  
meeting regulatory and safety requirements

·  
optimizing Finished Products in the event of quality issues

·  
manage the continued supply of Components, especially in situations such as
allocation, end-of-life, shortages etc.

·  
manage the continuous improvements necessary to achieve cost reductions
(re-design-to cost), optimize manufacturing (design for manufacturing/test) and
quality

·  
Change management



Further to its obligations in Article 11 of the Development Agreement, MiTAC
will be responsible for all technical support for Finished Products according to
the financial conditions set forth in Exhibit B of the Development Agreement.
 
 
[****] Confidential Treatment Requested
pg. 26

--------------------------------------------------------------------------------

 
 
 
3.9  
Change Order Management

 
Subject to the terms of this Article and the Agreement more generally, either
Party may propose to the other Party modifications to the current method of
operation. (hereinafter referred to as an “Engineering Change” or an “ECO”).
 
3.9.1  
MiTAC Proposed Changes

[****].
 
Where MiTAC wishes to make an Engineering Change, MiTAC shall issue an ECO,
which shall include, without limitation, sufficient details regarding the nature
of the proposed change, the reason for the proposed change, details regarding
its implementation, the impact of the change (including but not limited to
scheduling and Prices) on any Purchase Orders or Releases, and the proposed
implementation date of the Engineering Change. Promptly after issuing the
foregoing ECO, MiTAC shall, at a mutually agreed upon cost, provide Hypercom
with sufficient evaluation samples of the affected Finished Product (after
having incorporated the Engineering Change) and other information requested by
Hypercom to enable Hypercom to evaluate the Engineering Change. Hypercom may,
acting in its sole and absolute discretion, reject any Engineering Change and
shall notify MiTAC in writing of such rejection within a reasonable period of
time from its receipt of such Finished Product samples and other information.
While Hypercom is considering an Engineering Change or if Hypercom rejects an
Engineering Change, MiTAC shall continue to manufacture and supply a Finished
Product, in accordance with the terms of this Agreement, without the Engineering
Change. Where Hypercom provides its written approval of the Engineering Change,
MiTAC shall implement the change on a mutually agreed upon schedule.
 
3.9.2  
Hypercom Requested Changes

Hypercom may, at Hypercom’s cost, amend Hypercom drawings or designs, or the
Specifications, through an ECO, provided Hypercom pays to MiTAC any reasonable
non-recurring charges, if any, and/or revised Prices for such Finished Products.
Subject to agreement in the charges and expenses and/or revised Prices, MiTAC
shall implement such changes within a period of time as mutually agreed by the
Parties. Where the ECO is required to bring Finished Products into compliance
with applicable laws, statutes, regulations, codes, standards or other
requirements, MiTAC shall use best efforts, implement the changes as soon as
possible.
 
3.10  
           Finished Product Discontinuation and EOL Process

 
[****].
 
 
[****] Confidential Treatment Requested
pg. 27

--------------------------------------------------------------------------------

 
 
 
3.10.1  
Re-introduction of Discontinued Finished Products

 
[****].
 
4.  
MITAC’S GENERAL OBLIGATIONS

 
4.1  
Business Continuity and Disaster Recovery Plan



MiTAC shall maintain a Business Continuity and Disaster Recovery Plan, as
attached hereto as Schedule 12, Risk Assessment and Business Recovery Plan. The
Parties agree to review the Business Continuity and Disaster Recovery Plan as
part of the QBR process and Hypercom will impose measurable criteria to ensure
that MiTAC has implemented such a plan.


4.2  
Qualification Process

 
[****].
 
MiTAC, and its vendors, shall participate in and comply with Hypercom’s
sourcing, qualification and other required processes to ensure that MiTAC and
the Finished Products can meet the Manufacturing Procedures, QMP and the Product
Specifications and also that MiTAC is following the Hypercom sourcing procedures
for the selection and pricing of Components.
 
MiTAC will send a mutually agreed number of suitably qualified MiTAC personnel
to the facility designated by Hypercom to attend training sessions conducted by
Hypercom or a third Party regarding the manufacturing of the Finished Products
in accordance with the Manufacturing Procedures and QMP.  All MiTAC personnel
involved in the project(s) with Hypercom shall be subject to the confidentiality
provisions set forth in this Agreement.
 
4.3  
Competing Products

[****].
 


[****] Confidential Treatment Requested
pg. 28

--------------------------------------------------------------------------------

 
 
 
4.4  
General Warranties

 
4.4.1  
Title

MiTAC has the right, title, and interest to convey the Finished Products, and
warrants that the Finished Products are free of all encumbrances.
 
4.4.2  
Non-infringement

[****].
 
4.4.3  
(Intentionally Left Blank)

 
4.4.4  
Trojan Horse

[****].
 
4.4.5  
Discontinuation of Manufacturing

MiTAC may not discontinue the manufacture or supply of Finished Products without
Hypercom’s prior written consent. MiTAC shall also, at Hypercom’s request and at
mutually-agreed cost and timing, provide MiTAC personnel at a Hypercom
designated site to provide other functional liaison services to Hypercom, as
Hypercom may reasonably require. Other services are addressed in the appropriate
Articles in this Agreement.
 
5.  
FORECASTS AND ORDERS

 
[****].
 
5.1  
Forecasts

 
5.1.1  
Forecasting

[****].
 
 
[****] Confidential Treatment Requested
pg. 29

--------------------------------------------------------------------------------

 
 
 
5.1.2  
Effect of Forecast

Unless otherwise provided for in this Agreement, all commitments for purchases
of Finished Products discussed pursuant to this Agreement hereunder are only
effective upon Hypercom’s issuance of a Purchase Order, Release Order or POR in
accordance with Article 5.2.
 
5.1.3  
Exceptions

 
If the Forecast for any period is reduced due a Warranty defect (where such
Warranty defect caused a Hypercom customer to withdraw an expected order for
Finished Products) or due to an Epidemic Failure, then Hypercom shall not be
liable (under this Article or otherwise) for any Component or Finished Product
costs or expenses related to such reduced Forecast.
 
5.2  
Purchase Orders

 
The Parties agree that the terms and conditions contained in this Agreement
prevail over any terms and conditions of any Purchase Order, acknowledgment form
or other instrument.
 
5.2.1  
Committed Period

 
[****].
 
 
5.2.2  
Flexibility

[****].
 


[****] Confidential Treatment Requested
pg. 30

--------------------------------------------------------------------------------

 
 
 
End of Life Liability. [****].
 
5.2.3  
Purchase order rejection

 
MiTAC may reject any materially non-conforming Purchase Order (i.e. issue with
prices, product identification, delivery date etc.).  MiTAC shall exercise its
best efforts to notify Hypercom of the non-conforming Purchase Order by
delivering a rejection notice to Hypercom with reasonable justification within
[****] after receipt of the Purchase Order. When rejected, an order has to be
rejected with specific reasons that are applicable and referenced in this
contractual agreement or in the Development Agreement.
 
[****].
 
 
[****] Confidential Treatment Requested
pg. 31

--------------------------------------------------------------------------------

 
 
 
5.2.4  
Advance Purchase Orders

 
[****].
 
5.2.5  
Purchase Order Cancellation

For cancelled Purchase Orders outside the flexibility parameters, i.e. any
additional orders that are not within the percentage agreed between MiTAC and
Hypercom in terms of flexibility, Hypercom will have no liability to MiTAC. Upon
cancellation:
 
 
(a)
[****];

 
 
(b)
[****]; and

 
 
(c)
[****].

 
Any cancellation charges hereunder represent Hypercom’s sole and exclusive
obligation and MiTAC’s sole and exclusive remedy in the event of any
cancellation of a Purchase Order or Release by Hypercom pursuant to this Article
5.2.5.
 
 
[****] Confidential Treatment Requested
pg. 32

--------------------------------------------------------------------------------

 
 
 
6.  
PRODUCT COST, INVOICING AND PAYMENT TERMS

 
6.1  
Basic Product Cost Process



The following process shall apply to the pricing of Finished Products:
 
6.1.1  
Step 1 – Design Phase

 
Before design/development project kick-off, Hypercom defines target cost per
product family using a “reference SKU”. Cost for other SKUs (variants) within
this family will be derived from “reference SKU”. The rational behind Hypercom’s
target cost will be explained and reviewed together with MiTAC. Target cost will
have to be accepted by both parties.
 
[****].
 
Basic Pricing Formula
 
(a)        [****].
 
(b)        [****].
 
 
6.1.2  
Step 2 – Change Notice-based Pricing Impact

 
In the phase between Hypercom’s acceptance of MiTACS’s quote (“step 1”) and
start of mass production phase (“step 3”)., all potential product cost changes
(e.g. resulting from engineering changes) must be quoted by MiTAC and approved
by Hypercom to become effective by the start of the mass production phase.
 
 
[****] Confidential Treatment Requested
pg. 33

--------------------------------------------------------------------------------

 
 
 
6.1.3  
Step 3 – Production based quarterly pricing reductions

 
One of the key methods to be applied by Hypercom to ensure proper cost control,
containment and reduction is through the sharing of information relating to
Component costs. As part of this process MiTAC undertakes to provide the
following:
 
 
i.
MiTAC shall provide the information required in T2 & T3 of Schedule 36 for each
Finished Product;

 
 
 
ii.
Hypercom shall provide regular feedback to MiTAC on the pricing it has obtained
from Hypercom negotiated vendors.

 
[****].

 
 
[****] Confidential Treatment Requested
pg. 34

--------------------------------------------------------------------------------

 
 
 
6.2  
MiTAC Price Adjustments

 
[****].
 
6.3  
Currency

 
Unless otherwise agreed by both parties, the Parties agree that financial
aspects of this project shall be quoted in US dollars.
 
6.4  
Taxes

Finished Product prices are exclusive of all taxes, including country, state or
local sales, use, property, excise, value added or similar taxes that may be
levied as a result of sale or delivery of any Finished Product under this
Agreement. MiTAC will charge such taxes separately on its invoices on all sales
for which Hypercom has not provided valid exemption documentation. MiTAC shall
be responsible for all taxes based upon its personal property ownership and
gross or net income.
 
Hypercom agrees to pay all Taxes levied or based on the Finished Products,
except for any tax levied or based on the applicable income or capital of MiTAC,
its agents or employees. Any Taxes assessed to Hypercom will be separately
stated on the invoice. MiTAC will not assess a Tax for which Hypercom has
furnished to MiTAC a copy of a tax exemption certificate, certificate of
authority, direct pay permit, or any equivalent document acceptable to the
relevant taxing authority.
 
6.5  
Invoicing and Payment

[****].
 
6.6  
Most Favored Customer

MiTAC represents that the prices provided to Hypercom under this Agreement are
as good as or better than the best terms offered by MiTAC to any commercial
customer who has purchased the same or comparable Finished Products under
similar (not exact) conditions, in similar (not exact) quantities during the
then similar time period.
 
 
[****] Confidential Treatment Requested
pg. 35

--------------------------------------------------------------------------------

 
 
 
6.7  
Unscheduled Costs

 
Unscheduled costs are addressed in Schedule 39.
 
7.  
RELATIONSHIP MANAGEMENT

 
7.1  
Program Managers

Each Party shall appoint a program manager (“Program Manager”) who is primarily
responsible for coordinating and overseeing each such Party’s activities under
this Agreement. Each Program Manager is the primary commercial and technical
liaison with the other Party for purposes of administering this Agreement. The
Program Manager shall not have the authority to agree to amendments of this
Agreement or any of its Schedules, but, as between the Parties, shall have the
authority to agree to Finished Product Addenda and, except as otherwise provided
in this Agreement, shall have the authority to give any approvals specified in
this Agreement. [****]. Upon the Effective Date, each Party will designate its
respective Program Managers, who will in turn meet to determine the processes,
protocols, and procedures according to which they will carry out their liaison
duties hereunder.
 
7.2  
Resident Employees

Hypercom shall have the right to have a [****] resident on a part-time or
full-time basis at the Facility agreed by MiTAC to serve as day-to-day technical
and business liaisons with MiTAC (the “Resident Employees”). MiTAC shall provide
the Resident Employees with reasonable on-site office space; access to
reasonable IT and network connectivity, including telephones, telephone lines;
and reasonable access to the Facility at reasonable charge to Hypercom in order
to better facilitate a close and productive operational relationship between the
Parties. Hypercom shall bear the costs of all the Resident Employees.
 
7.3  
QBR

[****].  Unless otherwise mutually-agreed, the location shall alternate between
Hypercom and MiTAC locations.  [****]. Each Party will bear its own costs of
attending the QBR.  At each QBR, the Parties shall: (a) [****]; (b) [****]; and
(c) discuss any other matters related to the Parties’ relationship as the
Program Managers may deem appropriate. [****].
 
The Parties will work together to define a set of collaborative tools to
facilitate the exchange of information.
 
7.4  
KPIs

The KPIs shall constitute binding metrics for the assessment of MiTAC’s
performance under this Agreement.  The Parties shall define the KPIs jointly as
well as the score card that will be used to evaluate MiTAC’s performance with
respect to the KPIs.  Once defined the KPIs and the related scorecard shall be
added as Schedule(s) to this Agreement. For the subjective score, the Parties
will review and agree together on a regular basis.
 
Each Party shall promptly notify the other Party as soon as it becomes aware
that any KPI developed pursuant to this Agreement is not being met. [****].
 
[****].
 
 
[****] Confidential Treatment Requested
pg. 36

--------------------------------------------------------------------------------

 
 
 
7.4.1
The Service Level Agreement provides for the provision of services in the
following areas: New Product Introduction; Product Engineering; Manufacturing
Process Development and Engineering; Quality Systems; Sourcing and Commodity
Management; Documentation and Configuration Control.  This Service Level
Agreement sets out the services to be performed by MiTAC, on behalf of Hypercom,
and sets forth the performance measures for the evaluation of service quality.

 
7.4.2
The Supplier scorecard will provide [****] and evaluation of a vendor’s
performance regarding on-time delivery, quality level, purchase price variance,
and shipment conformance. Hypercom collects and monitors performance data that
will aid Hypercom in obtaining the best value, including excellent performance,
in its vendor partnerships.

 
7.5  
IT Systems Support

MiTAC agrees to facilitate the communication and system logic links of specific
IT functions and databases with Hypercom systems in accordance with Schedule 17,
IT Infrastructure.  As with all schedules to this Agreement, Schedule 17 must be
mutually agreed by both Parties. To the extent that any system integration
activities are required to enable the foregoing, the Parties will cooperate to
perform such integration activities in accordance with a mutually agreed
statement of work and costing.
 
7.6  
Data Security

Each party shall ensure data transmitted by the other party is secure from
unauthorized access, use, and duplication by employees, or outside Parties
through utilizing effective, standard information technology practices including
password protection, data encryption and similar best practices. Each party
shall also ensure data transmitted by the other party is stored, secured and
backed-up regularly.
 
7.7  
Traceability

MiTAC shall ensure traceability as specified in Schedule 5, Product
Traceability. The relevant information shall be forwarded upon request to
Hypercom, in a format to be agreed between the Parties.
 
 
[****] Confidential Treatment Requested
pg. 37

--------------------------------------------------------------------------------

 
 
 
8.  
INTELLECTUAL PROPERTY OWNERSHIP AND LICENSING

 
8.1  
Intellectual Property Rights

 
[****].
 
[****].
 
The expiration or prior termination of this Agreement does not affect the
validity of any license granted to Supplier Pre-Existing IP that is: i) in a
deployed product; ii) in inventory; or iii) part of a work in process at the
date of expiration or prior termination.  Such licenses shall continue on an
irrevocable basis according to the terms of the grant described in above
paragraph.
 
[****].
 
For purposes of this Agreement, all references in Article V of the Development
Agreement to “Customer” shall be understood to refer to Hypercom and all
references to “Supplier” shall be understood to refer to MiTAC.
 
8.2  
Trademark License

 
Hypercom hereby authorizes MiTAC to use certain Hypercom trademarks for the sole
purpose of manufacturing the Finished Products.  MiTAC shall ensure that each
reference to and use of any of the Hypercom trademarks is in a manner approved
by Hypercom.
 
MiTAC has no rights in any trade names, trademarks or service marks used by
Hypercom in relation to the Finished Products or of the goodwill associated
therewith, and MiTAC hereby acknowledges that, except as expressly provided
herein, it shall not acquire any rights in respect thereof and that all such
rights and goodwill are, and shall remain, vested in Hypercom.
 
MiTAC shall, at Hypercom’s expense, take all such steps as Hypercom reasonably
requires to assist Hypercom in maintaining the validity and enforceability of
Hypercom’s trademarks and other intellectual property.
 
Title to all Hypercom trademarks is and will remain in Hypercom, its parent
company, affiliates or its licensors.  All rights related to trademark not
expressly granted herein are reserved to Hypercom.
 
9.  
QUALITY ASSURANCE

 
9.1  
Quality System

MiTAC shall establish, implement and maintain throughout the Term a quality
system which meets the requirements of ISO 9001:2008, as updated from time to
time (and will attain ISO 14001 certification) and the Quality Management Plan.
The overall Hypercom quality target is to accept only Finished Products fully
conforming to the Specification. The Parties will provide a Quality Management
Plan (Schedule 34). The Quality Management Plan must be mutually agreed to by
the Parties prior to the start of mass production of each Finished Product.
 

[****] Confidential Treatment Requested
pg. 38

--------------------------------------------------------------------------------

 
 
 
9.2  
Inspection

Hypercom shall have the right to inspect Finished Products on MiTAC premises
including the use of source inspection as and when it determines necessary in
its sole discretion. If Hypercom determines that the Finished Products do not
meet specifications or quality standards, MiTAC shall immediately implement
corrective measures as directed by Hypercom and agreed to by MiTAC to bring the
Finished Products into conformance.
 
9.3  
Quality Issues

Should either Party become aware of any quality issues, design or manufacturing
defect, or other issues, whether or not vendor-related which may impact MiTAC’s
compliance with the Finished Product Specifications hereunder, then such Party
shall promptly notify the other Party of the nature of such issues and provide
the known technical details. Hypercom reserves the right to suspend Finished
Product shipments until resolution of any of the above issues but the parties
can agree to ship nonetheless pursuant to Schedule 40, Deviation Report.  If the
issues relate to appearance items, such as a cosmetic irregularity, then the
shipment will proceed but Hypercom and MiTAC shall then meet and confer to
determine a course of action.
 
The Parties acknowledge that MiTAC has no responsibility for software issues
other than items that are identified in R&R Table of the Development Agreement
as Supplier Work Product Responsible Item.
 
9.4  
MiTAC Corrective Action

Where problems or deficiencies are identified as provided for in this Article 9
and in Article 10, Hypercom may issue MiTAC Corrective Action Requests (“SCAR”)
to MiTAC.  MiTAC shall immediately reply to a SCAR, and take immediate
corrective action acceptable to Hypercom to prevent the recurrence of any and
all deficiencies or problems identified in such SCAR.  MiTAC shall notify
Hypercom as soon as a deficiency or problem identified in a SCAR is corrected.
 
The use of the corrective action report shall be as defined in Schedule 34.
 
For problems or deficiencies due to MiTAC’s internal issue, CAR action
responsiveness (based on the class of the CAR and as measured from the issuance
of the CAR) [****] unless otherwise negotiated and documented between Hypercom
and the MiTAC. Containment measures shall be subject to the nature of the
deficiencies noted and may be [****].
 
9.5  
Test

MiTAC shall, at its cost, and prior to delivery to Hypercom, perform all
applicable test and inspection procedures, as well tests and inspections
required by Hypercom, relating to the Finished Product. MiTAC shall provide true
and complete copies of all test and inspection documentation and records upon
Hypercom’s written request.
 
9.6  
Production and shipping hold

Production and shipping hold should be establish and agreed between MiTAC and
Hypercom. Such situation may include significant changes in test yield, test
results, intermittent, product or process security, critical material quality
and field feedback.
 
10.  
AUDITS AND INSPECTIONS

 
Periodically, Hypercom may, upon at least [****] prior written notice to MiTAC,
audit inventories of Finished Products or Components held in MiTAC’s premises.
 

[****] Confidential Treatment Requested
pg. 39

--------------------------------------------------------------------------------

 

 
Hypercom, or governmental or quasi-governmental certifying or regulatory bodies,
may from time to time during the Term, during normal business hours and upon at
least [****] prior written notice to MiTAC, with MiTAC’s full cooperation and
assistance, enter and remain at MiTAC’s Facility, or any other premises or
location approved by Hypercom where any Hypercom Material, Hypercom Equipment or
a Finished Product may be stored or kept by MiTAC, to review, inspect, test and
to conduct audits of: (a) the facilities, the Finished Products, MiTAC’s
operations, the care and control of the Finished Products, the Hypercom Material
and Hypercom Equipment and any non-Hypercom property used in the manufacture,
test, package and supply of the Finished Products to Hypercom; (b) MiTAC’s
quality control and other procedures (including without limitation restricted
access, signage and security) all as necessary for Hypercom to confirm satisfy
itself of MiTAC’s compliance with its obligations under this Agreement.  In
addition, Hypercom may audit MiTAC’s sourcing methods and practices of Key
Components in order to confirm the pricing accorded to Hypercom.  Hypercom shall
also have the right to examine all applicable records and reasonable supporting
data held by MiTAC to the extent within the permitted audit scope.  During the
term of this Agreement, for any Finished Products or Services provided under
this Agreement, MiTAC shall maintain complete and accurate books and records in
connection with such items. [****]. In the event Hypercom’s customer or
certifying organization requests a visit of MiTAC’s factory to clarify MiTAC’s
quality processes, MiTAC will use its best effort to cooperate with such visit.
 
[****].
 
In the event the audit or visit will be conducted by a person/entity other than
Hypercom, Hypercom shall ensure that such person/entity will act as Hypercom to
strictly comply with the confidentiality obligation under this Agreement or the
applicable NDA.
 
Each Party shall bear their respective costs incurred in connection with any
audit or visit arising out of this Article 10.  For purpose of clarification,
all third-party auditor related fees shall be borne by Hypercom.
 
11.  
INDEMNITIES AND LIMITATION OF LIABILITY

 
For purposes of this Article 11, all references to “Customer” in Article VI of
the Development Agreement shall be understood to refer to Hypercom and all
references to “Supplier” shall be understood to refer to MiTAC.
 
11.1  
Indemnities

 
[****].
 

[****] Confidential Treatment Requested
pg. 40

--------------------------------------------------------------------------------

 
 
 
11.2  
Product Liability

 
MiTAC agrees that, if (1) notified promptly in writing, (2) given sole control
of the defense and all related settlement negotiations; (3) supported by
Hypercom with related documents and/or information; and (4) reasonable
cooperation and assistance is provided by Hypercom, it will defend Hypercom from
any claim or action and will hold Hypercom harmless from any loss, damage or
injury, including death, for defect arising from any causes solely or
substantially attributable to MiTAC in the manufacturing process of Finished
Products and in Supplier Work Product Responsible Items contained in the
Finished Products.  The exclusions provided in Article 3.7.5 shall also apply to
this Article 11.2.
 
[****].
 
11.3  
Limitation of Liability

Except for each party’s obligations related to intellectual property or
confidentiality under this Agreement, (1) in no event shall either Party, its
directors, officers, employees, agents, contractors or other representatives be
liable to the other for any special, consequential, incidental, exemplary or
indirect costs, expenses or damages, including without limitation, litigation
costs, installation and removal costs, loss of data, damage to property, loss of
production or profit, arising under this Agreement, regardless of the cause of
action (whether in contract, tort (including negligence), strict liability, or
otherwise,) and even if a Party has been advised of the possibility of such
costs or damages;(2) IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
LOST REVENUE OR PROFITS, DAMAGE IN REPUTATION, OR FOR ANY OTHER INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. MITAC’S TOTAL LIABILITY TO HYPERCOM UNDER THIS AGREEMENT, WILL BE
LIMITED TO [****] WHILE HYPERCOM’S TOTAL LIABILITY TO MITAC UNDER THIS AGREEMENT
WILL BE LIMITED TO [****]. IN NO EVENT SHALL EITHER PARTY BRING ANY ACTION OR
CLAIM ARISING OUT OF OR IN CONNECTION WITH THE NEXT GENERATION POS TERMINALS OR
THIS AGREEMENT LATER THAN [****].
 
12.  
CONFIDENTIALITY

 
12.1  
Covered scope under confidentiality

 
All information exchanged by the Parties pursuant to this Agreement shall be
covered by the Mutual Non-Disclosure Agreement for Strategic Information
Exchanges version 1.14.09-1 dated January 21st 2009 - Agreement Number
E090020020 executed between the Parties (“NDA”).
 

[****] Confidential Treatment Requested
pg. 41

--------------------------------------------------------------------------------

 

 
13.  
HYPERCOM AND MITAC-SUPPLIED ITEMS

 
13.1  
Hypercom Specific Equipment

 
Hypercom may provide MiTAC with specific tooling or Hypercom’ proprietary items
(“Hypercom Specific Equipment”) and/or MiTAC, at Hypercom' request, may design
and/or manufacture specific tooling for production of the Finished Products and
the terms and conditions related thereto shall be further specified accordingly
in each Specific Project. Specific tooling and proprietary items shall remain
the property of Hypercom (subject to Hypercom’s full payment of the
corresponding tooling.) and shall be conspicuously labeled as such as required
by Hypercom. They will be lent to MiTAC free of charge.
 
Subject to Hypercom’s full payment of the corresponding tooling, MiTAC shall
identify and clearly mark all specific tooling as the property of Hypercom.
 
A list of specific tooling shall be regularly updated by MiTAC and made
available to Hypercom.
 
Hypercom warrants that at the time of delivery of Hypercom Specific Equipment,
Hypercom has free and clear title to such items or is otherwise legally entitled
to submit such items to MiTAC.
 
All Hypercom Specific Equipment delivered to MiTAC shall be delivered DDP
relevant MiTAC Company's premises according to Inco terms 2010 of the
International Chamber of Commerce.
 
In the event of a defect in the Hypercom Specific Equipment, Hypercom and MiTAC
shall mutually agree on the measures to be taken and related costs to repair or
replace such defective items.
 
For the duration of this Agreement and during the reasonable lifetime of the
Hypercom Specific Equipment, whichever is earlier, MiTAC shall, at its expense,
take all the necessary measures to maintain in good operating conditions for
mass production the Hypercom Specific Equipment and their technical data packs
(including calibration) and to undertake any required preventative and
corrective maintenance.  Notwithstanding the preceding, MiTAC is not responsible
for any specific costs such as third party maintenance contracts and the like
that it cannot manage with its own resources.
 
MiTAC shall be responsible for the safety of Hypercom Specific Equipment after
MiTAC takes receipt of the Hypercom Specific Equipment. In the event of abnormal
loss, damage, destruction or theft, MiTAC shall replace the Hypercom Specific
Equipment or reimburse Hypercom at Hypercom’ option but in no event shall
MiTAC’s liability for loss or damage of Hypercom Specific Equipment exceed the
fair market value (deducting depreciation) of the items.
 
MiTAC shall not use or cause to be used any Hypercom Specific Equipment and
proprietary items for any other purposes than those mentioned in Article 2.
 
MiTAC shall return all Hypercom Specific Equipment immediately upon Hypercom’s
request.
 
13.2  
Use of Hypercom Property

 
MiTAC shall not: (a) use any of Hypercom Property for any purpose other than to
perform its obligations hereunder.
 
 
 
pg. 42

--------------------------------------------------------------------------------

 
 
 
13.3  
Mitac Equipment

 
MiTAC shall provide non-Product specific tooling at its expense, including, but
not limited to assembly equipment, ICT testers, material handling equipment,
general scopes and analyzers, and inspection equipment.
 
14.  
INSURANCE REQUIREMENTS

 
14.1           During the Term, MiTAC, at its sole cost and expense, shall carry
and maintain the following insurance coverage’s (insuring MiTAC, its agents,
employees or associates) issued by insurance companies which are (a) licensed to
conduct business in the jurisdiction in which the Finished Products or services
are provided and (b) internationally reputable insurers with a minimum industry
rating as is customary and acceptable in the industry under the prevailing
circumstances.
 
14.2           Comprehensive general liability insurance covering all operations
of MiTAC, including, but not limited to, Finished Products/completed operations,
broad form property damage and blanket contractual liability specifically
covering the indemnification provisions in Article 11 above, against claims for
personal and bodily injury and property damage with a limit of not less [****].
 
14.3           Property insurance covering all real and personal property and
inventory, including Finished Products, for “all risks” of physical loss or
damage, including, subject to a minimum [****]. This insurance must cover (a)
any equipment owned, leased or used by MiTAC to perform work or provide services
under this Agreement (the “MiTAC Equipment”); and (b) property in the care,
custody and/or control of MiTAC which is owned by Hypercom (the “Hypercom
Property”).  This insurance must provide coverage on a replacement cost basis,
and name Hypercom as a loss payee with respect to any loss or damage to Hypercom
Property only.  MiTAC shall use the proceeds of the insurance referenced above
to restore the manufacturing capacity which has been affected by the event
giving rise to the payment of the insurance proceeds to MiTAC.
 
14.4           Certificate of Insurance.  MiTAC shall provide Hypercom with a
Certificate of Insurance prior to or at inception of this Agreement evidencing
the above insurance policies are in full force and effect.  The policies
described in this Article shall name Hypercom as additional insured and shall
stipulate that such insurance shall apply as primary and non-contributory to any
insurance placed by Hypercom.  MiTAC shall require each insurer to give Hypercom
[****] Days written notice before the policy or policies are cancelled or
materially altered.  The foregoing requirements concerning the types and limits
of insurance coverage to be maintained by MiTAC, and any approval or waiver of
said insurance by Hypercom, is not intended to and shall not in any manner limit
or qualify MiTAC’s liabilities and obligations whether imposed by law or assumed
pursuant to this Agreement, including but not limited to the provisions
concerning indemnification.
 

[****] Confidential Treatment Requested
pg. 43

--------------------------------------------------------------------------------

 

 
15.  
COMPLIANCE WITH LAWS

 
15.1  
Improper Payments

Each Party specifically understands and agrees that none of them shall make any
offer, payment, promise to pay or authorization of the payment of any money, or
any offer, gift, promise to give, or authorization of the giving of anything of
value, to any foreign official, any foreign political Party or foreign official
thereof or any candidate for foreign political office, or any other person to
influence or reward action or inaction respecting this Agreement or to seek an
improper advantage (“Improper Payments”). In the previous sentence, the word
“foreign” is construed from the perspective of the United States of America.
Each Party represents and warrants that neither such Party nor any Affiliate,
employee, agent or authorized representative of such Party nor any Affiliate,
employee, agent or authorized representative of such Party has made any such
Improper Payments.
 
15.2  
Compliance with Standards and Laws

MiTAC shall comply with all applicable regulatory standards as set forth in
Schedule 16. MiTAC shall identify and procure all required permits,
certificates, licenses, insurance, approvals and inspections; and shall submit
all reports, certifications, and other documents as required, including
information related to the proper and safe handling of the Finished Products.
Should MiTAC’s services hereunder require MiTAC to perform, support, or handle
any importation of any item into the U.S., MiTAC shall cooperate with Hypercom
to address the recommendations of U.S. Customs relative to its Customs-Trade
Partnership Against Terrorism (C-TPAT) program and comply with said requirements
of C-TPAT, or the relevant local law equivalent.   Any provision which is
required to be a part of this Agreement by virtue of any law is incorporated
herein by reference.  MiTAC shall conduct business ethically, follow generally
accepted accounting practices, and will promote policies and practices requiring
its employees, agents and contractors to conduct themselves in accordance with
the requirements of this paragraph.  MiTAC and its employees, agents and
contractors will adhere to Hypercom’s site security rules when visiting Hypercom
premises. MiTAC will employ only persons who are fit and skilled in connection
with the services provided hereunder.  As may also be indicated in Schedule 16,
Safety and Regulatory Requirements, or in applicable Specifications, MiTAC
warrants that all Finished Products and packaging material will comply with, the
1990 Clean Air Act, CTPAT, RoHS, WEEE, and FCC regulations and Finished Products
will be listed or certified by a nationally recognized testing laboratory (if
applicable to such Finished Products) with Hypercom’s name, Hypercom’s trade
name, Hypercom’s trademark and file number.
 
 
16.  
TERM AND TERMINATION

 
16.1  
 Term



Unless earlier terminated in accordance with its terms, this Agreement:
 
 
(a)
[****]; and



 
(b)
[****].

 
 
[****] Confidential Treatment Requested
pg. 44

--------------------------------------------------------------------------------

 
 
 
16.2  
Termination by Either Party

 
The Parties agree to incorporate by reference into this Agreement Article 7.02
(i) through (v) of the Development Agreement.  For purposes of this
incorporation by reference all references to “Customer” in the Development
Agreement shall be understood to refer to Hypercom and all references to
“Supplier” shall be understood to refer to MiTAC.
 
In addition to the termination rights that flow from Article 7.02 (i) through
(v) of the Development Agreement, Hypercom may terminate this Agreement
immediately by written notice in the event of failure by MiTAC [****].
 
Notwithstanding termination or expiration of this Agreement, those provisions of
this Agreement which, by their nature, are meant to survive any termination or
expiration of this Agreement will so survive, including, but not limited to
Article 1 (Definitions), Article 3.7 (Warranties), Article 8 (Intellectual
Property), Article 11 (Indemnity and Liability), Article 12 (Confidentiality),
Article 15 (Compliance with Laws), Article 16 (Term and Termination), Article 17
(Disputes) and Article 18 (Miscellaneous).
 
16.3  
Consequences of Termination

 
16.3.1  
Outstanding Orders

All Purchase Orders or Releases issued prior to the expiration, non-renewal or
termination of this Agreement shall survive such termination.
 
16.3.2  
Return of Hypercom Property

Except to the extent reasonably necessary for MiTAC to perform its
post-termination obligations under this Agreement, within [****] of termination
of this Agreement, MiTAC shall return to Hypercom all Hypercom Property and
Confidential Information at no additional cost to Hypercom other than
transportation charges. MiTAC shall return to Hypercom all copies in its
possession, and shall deliver to Hypercom a certificate signed by an authorized
senior officer of MiTAC certifying that all such material has been returned.
 
16.3.3  
Transitional Services

In the event of the termination of this Agreement by either party, the Parties
acknowledge that Hypercom may need to transition the Services provided hereunder
from MiTAC to a third party.  To the extent there is no uncontested payment due
from Hypercom, which payment Hypercom shall not unreasonably contest, MiTAC
agrees to provide Hypercom with transitional services as requested by Hypercom
(“Transitional Services”).  [****]. Such Transitional Services shall be provided
at mutually agreed upon rates that shall not exceed the rates charged by MiTAC
to other parties for equivalent or substantially similar services.


16.4  
Effect of Termination

[****].


Unless otherwise agreed by the parties, Mitac shall have a right, at its sole
discretion, to dispose any finished or unfinished products or other Hypercom
properties in MiTAC's possession if such products or Hypercom properties have
been left in MiTAC’s premises for more than [****] after the expiration or
termination of this Agreement.  Termination of this Agreement shall not relieve
either party of any obligation to make payments which may be owed to the other
party under the terms of this Agreement.
 
 
[****] Confidential Treatment Requested
pg. 45

--------------------------------------------------------------------------------

 
 
 
17.  
DISPUTE RESOLUTION

 
17.1  
Escalation

Before filing or initiating any suit, action, or legal proceeding relating to
this Agreement, the Parties shall attempt in good faith to settle between the
Parties hereto all disputes, controversies, or differences arising out of or
relating to this Agreement (each a “Dispute”) in accordance with the following
provisions.  First, the Parties shall each make available an executive of CEO or
EVP-level seniority with authority to resolve such dispute (the “Executives”),
and such Executives shall attempt to resolve the Dispute for a period of
[****].  If the Executives are unable to resolve the Dispute during such [****]
period to both Parties’ satisfaction, then either Party shall submit the dispute
to non-binding mediation.  The Party that did not submit the Dispute to
mediation shall have [****] to select in good faith an impartial unaffiliated
third Party to act as mediator (the “Mediator”) and the Parties shall submit the
Dispute to the Mediator for resolution.  For a period of [****], the Mediator
shall have the exclusive right to mediate the Dispute.  Any meetings between the
Parties held in conjunction with this dispute resolution process shall be held
at a location to be mutually agreed upon by the Parties.  Each Party shall pay
its own expenses and costs in connection with the presentation of such Party’s
case.  The remaining costs of the mediation, including fees of the Mediator,
shall be borne equally by the Parties.  If at the end of the period for
mediation the Dispute remains unresolved, subject to Article 17.2 any Party may
exercise its rights and remedies at law or in equity.
 
17.2  
Arbitration

The Parties must use commercially reasonable efforts to resolve any disputes
arising under or relating to this Agreement. In the event the Parties are not
able to resolve such dispute pursuant to Article 17.1, either Party may, by
issuing a notice to the other Party, settle such dispute by arbitration in
accordance with the Commercial Rules of the American Arbitration Association
then in force, provided that arbitration proceedings may not be instituted until
[****] after delivery of a notice of arbitration and where the other Party has
not remedied the matter within said time period. Arbitration proceedings shall
be held at a mutually agreed location.  The arbitration panel shall consist of
one arbitrator as mutually agreed by the Parties, failing which, shall be
appointed by the American Arbitration Association. The arbitrator shall have no
power or authority to make awards or issue orders of any kind expressly excluded
by this Agreement or to award punitive damages and shall have no power or
authority to rule on any issues of intellectual property ownership.  The
arbitrator shall provide a written decision setting forth the reasons for its
ruling. Judgment upon the award rendered shall be final and binding and may be
entered in any court having jurisdiction thereof. Both Parties shall share
equally all costs and expenses of such arbitration proceedings, except that each
Party shall bear its own costs and expenses of its attorneys and witness fees
and for the preparation for such proceedings, including discovery. For greater
certainty, all disputes arising in connection with this Agreement which a Party
wishes to have adjudicated shall be submitted to confidential arbitration
proceedings in accordance with this Article 17.2. Notwithstanding the foregoing,
either Party may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, including, but not limited to, breach of the Parties
obligations or duties in Articles 8 and 12.
 

[****] Confidential Treatment Requested
pg. 46

--------------------------------------------------------------------------------

 
 
 
17.3  
Limitations on Dispute Resolution

Notwithstanding the foregoing, either Party may at any time seek equitable
relief without first attempting to resolve a dispute under Article
17.1 or Article 17.2 of this Agreement provided, however, that such Party
notifies promptly the other Party in writing after filing any such action that
seeks equitable relief. Additionally, neither Article 17.1 nor Article 17.2
shall serve to limit, restrict or prevent either Party from exercising any
rights of termination that it possesses under and pursuant to the provisions of
Article 16 of this Agreement.
 
18.  
MISCELLANEOUS

 
18.1  
MiTAC shall not, directly or indirectly, assign, transfer, divide share or
sublicense any or all of its performance, rights or obligations arising
hereunder to any third party (except to its Affiliate(s)) without Hypercom’s
prior written consent. Hypercom shall not assign this Agreement to any third
party without MiTAC’s prior written consent, which will not be unreasonable
withheld or delayed. Any assignment in contravention of this provision shall be
null and void.

 
18.2  
Except to its Affiliate(s), MiTAC shall not be entitled to subcontract its
obligations without the prior written consent of Hypercom. Such consent, if
given, shall not relieve MiTAC of its liability and obligations under this
Agreement or any Purchase Order(s) and, consequently, MiTAC is and shall remain
solely and fully liable for any work performed by its own personnel and by any
subcontractor(s).

 
18.3  
(Intentionally Left Blank)

 
18.4  
This Agreement, together with all exhibits and schedules hereto, and Development
Agreement, constitutes the entire understanding and agreement of the parties
with respect to the subject matter of this Agreement, and supersedes all prior
and contemporaneous understandings and agreements, whether written or oral, with
respect to such subject matter. Any changes to the Agreement must be in writing
and signed by authorized representatives of the Parties. In all respects, this
Agreement shall govern, and any other documents including, without limitation,
preprinted terms and conditions on Customer's Purchase Orders shall be of no
effect.

 
18.5  
Neither party shall be in default for any failure or delay in delivery,
performance, or cure of breach hereunder when such failure or delay is the
result of one of the following force majeure events (“Force Majeure”):

 
 
(i)
acts of God, fire, or the public enemy;

 
(ii)
acts of government in either its sovereign or contractual capacity;

 
(iii)
unforeseeable shortages of material or supplies resulting from catastrophic
events;

 
(iv)
freight embargoes; and

 
(v)
riots, mutinies, civil commotion, war or war-like operations, sabotage and the
like.

 
The party relying on this Article 18.5 shall notify the other party and duly
verify the beginnings and duration of such events.
 
18.6  
The headings and captions used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. All
references in this Agreement to Articles, articles, exhibits, and schedules
shall, unless otherwise provided herein, refer to Articles and articles hereof
and exhibits and schedule attached hereto, all of which are incorporated herein
by this reference.

 
 
 
pg. 47

--------------------------------------------------------------------------------

 
 
 
18.7  
Governing Law : This Agreement shall in all respects be governed by and
construed under the laws of New York without application of the rules on
conflicts of laws or the UN Treaty on the International Sale of Goods.

 
18.8  
All legal notices required or permitted under this Agreement will be in writing
and be sent to the receiving party's address as set forth below or to such other
address that the receiving party may provide for purpose of notice as provided
in this Article.

 
The Senior Executive Contact shall be as follows:
 
For Customer:
 
- [****].
 
For MiTAC:
 
- [****].
 
The Legal Contact shall be as follows:
 
For Customer:
 
- [****].
 
For MiTAC:
 
- [****].
 
All reports, requests, acceptances, rejections and other project communications
shall be sent to the Project Coordinator (s) designated by the other party.
 
18.9  
Any failure on the part of either party to enforce at any time or for any period
of time, any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of such provisions or of the right of such party
thereafter to enforce each and every such provision.

 
18.10  
The parties hereto are independent contractors and nothing contained in this
Agreement shall be deemed or construed to create a partnership, joint venture,
employment, franchise, or agency relationship between the Parties. Hypercom and
MiTAC acknowledge and agree that they do not have the authority to make and
shall not make any representation to any third party, directly or indirectly,
indicating that they have the authority to act for or on behalf of the other
party or to obligate the other party in any manner whatsoever.

 
18.11  
If any provision of this Agreement shall be held by a court of competent
jurisdiction to be contrary to law, the remaining provisions of this Agreement
shall remain in full force and effect.

 
18.12  
No Publicity.  Neither Party shall publicize nor disclose the existence or terms
of this Agreement nor the transactions contemplated hereby, to any third party,
other than on a confidential basis to its legal and financial advisors, without
the prior written consent of the other, save and except as may be required by
law.  Without limitation, no press releases, public announcements or public
displays of any Finished Products made specifically for Hypercom shall be made
without the mutual written agreement of both parties, such consent not to be
unreasonably withheld.

 
18.13  
Conflicts or Inconsistencies.  [****].

 
 
[****] Confidential Treatment Requested
pg. 48

--------------------------------------------------------------------------------

 
 
 
18.14  
Hypercom may assign, transfer or sublicense any of its rights hereunder to any
company part of Hypercom Group.

 
 
IN WITNESS WHEREOF the Parties duly authorized representatives hereto have
executed this Agreement as of the Effective Date.
 
Hypercom Corporation
MiTAC International Corporation
By:
/s/ Thomas B. Sabol
By:
/s/ [****]
Name:
Thomas B. Sabol
Name:
[****]
Title:
CFO
Title:
[****]
       

 
 
[****] Confidential Treatment Requested
pg. 49

--------------------------------------------------------------------------------

 

 
19.  
LIST OF SCHEDULES AS OF THE EFFECTIVE DATE.)

 
 
[****]
 
 
 
[****] Confidential Treatment Requested
pg. 50


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------